~ -~-----· --::-;,--·---------·~   --·---   -·- ----- - ·--·- ~~.- ··'"'--- ------ ----------------- -----~--- --- -- ~ ------------




              Order entered January 14,2013




                                                                                In The
                                                                 QI:ourt of Qlppea~
                                                     .:1fiftb !IDi~tritt of 'Otexa~ at !IDalia~
                                                                     No. 05-12-00224-CR

                                                               JORGE SUAREZ, Appellant

                                                                                   v.
                                                          THE STATE OF TEXAS, Appellee

                                              On Appeal. from the'Coiii:1tY·Crimii1alCourt No:'l·l ·
                                                            Dallas County, Texas
                                                   Trial Court Cause No. MAl0-72305-N

                                                                             ORDER
                      In accordance with our opinion of this date, we GRANT appellant's October 12, 2012

             motion to review the trial court's determination of non-indigency, to find him indigent for

              purposes of appeal, to supplement the appellate record, and to permit supplementation of his

              brief. The trial court's ruling that appellant is not an indigent for purposes of appointment of

             counsel and provision of a free appellate record is REVERSED.

                      We ORDER the trial court clerk to file, within FOURTEEN DAYS of the date of this

              order, _a supplemental record containing the information and the ·attachments filed with

              appellant's motion for new trial.

                      We ORDER the court reporter to file, within THIRTY DAYS of the date of this order,

              the complete reporter's record without payment of costs by appellant.
                      We GRANT appellant permission to file a supplemental brief addressing the merits of

               his appeal within THIRTY DAYS of the date the reporter's record is filed.                       In the event

               appellant files a supplemental brief, we further GRANT the State permission to file, within

               THIRTY DAYS of the date appellant's supplemental brief is filed, a supplemental State's brief

               addressing the contentions raised in appellant's supplemental brief.




!.   •• : .•                                                          ...   -..   -.:   :.•   .,   ·--   .,_